Exhibit 10.1

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Agreement is made as of September 30, 2014 by and between DT Asia
Investments Limited (the “Company”) and Continental Stock Transfer & Trust
Company (“Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, No. 333-197187
(“Registration Statement”) for its initial public offering of securities (“IPO”)
has been declared effective as of the date hereof (“Effective Date”) by the
Securities and Exchange Commission (capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Registration
Statement); and

 

WHEREAS, EarlyBirdCapital, Inc. (“EBC”) is acting as the representative of the
underwriters in the IPO; and

 

WHEREAS, simultaneously with the IPO, DeTiger Holdings Limited (the “Sponsor”)
and EBC, and or their respective designees (collectively, the “Private
Purchasers”) will be purchasing an aggregate of 320,000 units (“Initial Private
Units”) from the Company for an aggregate purchase price of $3,200,000; and

 

WHEREAS, in the event EBC exercises its over-allotment option in full or in
part, the Private Purchasers will purchase up to an aggregate of an additional
33,750 units (“Over-Allotment Private Units,” together with the Initial Private
Units, the “Private Units”) for an aggregate purchase price of up to $337,500;
and

 

WHEREAS, if the Company’s initial acquisition, share exchange, share
reconstruction and amalgamation, purchase of all or substantially all of the
assets of, or any other similar business combination with one or more businesses
or entities (the “Business Combination”) is not consummated within the initial
18 month period following the closing of the IPO, the Sponsor of its affiliates
may extend such period by two three-month periods, up to a maximum of 24 months
in the aggregate, by depositing $150,000 (or $172,500 if the overallotment is
exercised in full) into the Trust Account no later than the day prior to either
the 18 month anniversary of the IPO or the 21 month anniversary of the IPO
(each, an “Applicable Deadline”) for each three month extension; and

  

WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Memorandum and Articles of Association,
$60,300,000 of the gross proceeds of the IPO and sale of the Private Units
($69,345,000 if the underwriters over-allotment option is exercised in full)
will be delivered to the Trustee to be deposited and held in a trust account for
the benefit of the Company and the holders of the Company’s ordinary shares, no
par value per share (“Ordinary Shares”), issued in the IPO as hereinafter
provided (the amounts to be delivered to the Trustee will be referred to herein
as the “Property”; the shareholders for whose benefit the Trustee shall hold the
Property will be referred to as the “Public Shareholders,” and the Public
Shareholders and the Company will be referred to together as the
“Beneficiaries”); and

 



 

 



 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property;

 

IT IS AGREED:

 

1. Agreements and Covenants of Trustee. The Trustee hereby agrees and covenants
to:

 

(a) Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement in a segregated trust account (“Trust Account”)
established by the Trustee at JP Morgan Chase Bank, NA and at a brokerage
institution selected by the Trustee that is satisfactory to the Company;

 

(b) Manage, supervise and administer the Trust Account subject to the terms and
conditions set forth herein;

 

(c) In a timely manner, upon the instruction of the Company, invest and reinvest
the Property (i) in United States government treasury bills, notes or bonds
having a maturity of 180 days or less and/or (ii) in money market funds meeting
certain conditions under Rule 2a-7 promulgated under the Investment Company Act
of 1940, as amended, and that invest solely in U.S. treasuries, as determined by
the Company;

 

(d) Collect and receive, when due, all principal and income arising from the
Property, which shall become part of the “Property,” as such term is used
herein;

 

(e) Notify the Company and EBC of all communications received by it with respect
to any Property requiring action by the Company;

 

(f) Supply any necessary information or documents as may be requested by the
Company in connection with the Company’s preparation of its tax returns;

 

(g) Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as and when instructed by the Company
to do so;

 

(h) Render to the Company monthly written statements of the activities of and
amounts in the Trust Account reflecting all receipts and disbursements of the
Trust Account; and

 

(i) Commence liquidation of the Trust Account only after and promptly after
receipt of, and only in accordance with, the terms of a letter (“Termination
Letter”), in a form substantially similar to that attached hereto as either
Exhibit A or Exhibit B, signed on behalf of the Company by its Chief Executive
Officer or Chairman of the Board and Secretary or Assistant Secretary, affirmed
by counsel for the Company and, in the case of a Termination Letter in a form
substantially similar to that attached hereto as Exhibit A, acknowledged and
agreed to by EBC, and complete the liquidation of the Trust Account and
distribute the Property in the Trust Account only as directed in the Termination
Letter and the other documents referred to therein; provided, however, that in
the event that a Termination Letter has not been received by the Trustee by the
18-month anniversary of the closing of the IPO (“Closing”) or, the 21 month or
24-month anniversary of the Closing, if extended as described below, (“Last
Date”), the Trust Account shall be liquidated in accordance with the procedures
set forth in the Termination Letter attached as Exhibit B hereto and distributed
to the Public Shareholders as of the Last Date.

 



2

 

 

(j) Upon receipt of an extension letter (the “Extension Letter”) substantially
similar to Exhibit C hereto, signed on behalf of the Company by an executive
officer, and the dollar amount specified in the Extension Letter on or prior to
an Applicable Deadline, follow the instructions contained in such Extension
Letter. For the purposes of clarity, any transmission of such Extension Letter
electronically, whether by facsimile, electronic mail (e-mail), PDF or
otherwise, shall constitute an original of such Extension Letter hereunder.

 

2. Limited Distributions of Income from Trust Account.

 

(a) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit D, the
Trustee shall distribute to the Company the amount of interest income earned on
the Trust Account requested by the Company to cover any income or other tax
obligation owed by the Company.

 

(b) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit E, the
Trustee shall distribute to the Company the amount of interest income earned on
the Trust Account requested by the Company to cover expenses related to
investigating and selecting a target business and other working capital
requirements; provided, however, that the Company will not be allowed to
withdraw interest income earned on the Trust Account unless there is an amount
of interest income available in the Trust Account sufficient to pay the
Company’s tax obligations on such interest income or otherwise then due at that
time.

 

(c) The limited distributions referred to in Sections 2(a) and 2(b) above shall
be made only from income collected on the Property. Except as provided in
Section 2(a), and 2(b) above, no other distributions from the Trust Account
shall be permitted except in accordance with Section 1(i) hereof.

 

(d) The Company shall provide EBC with a copy of any Termination Letters,
Extension Letters and/or any other correspondence that it issues to the Trustee
with respect to any proposed withdrawal from the Trust Account promptly after
such issuance.

 



3

 

 

3. Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:

 

(a) Give all instructions to the Trustee hereunder in writing, signed by the
Company’s Chairman of the Board, Vice Chairman of the Board, Chief Executive
Officer, President or Chief Financial Officer. In addition, except with respect
to its duties under paragraphs 1(i), 1(j), 2(a) and 2(b) above, the Trustee
shall be entitled to rely on, and shall be protected in relying on, any verbal
or telephonic advice or instruction which it in good faith believes to be given
by any one of the persons authorized above to give written instructions,
provided that the Company shall promptly confirm such instructions in writing;

 

(b) Subject to the provisions of Sections 5 and 7(g) of this Agreement, hold the
Trustee harmless and indemnify the Trustee from and against, any and all
expenses, including reasonable counsel fees and disbursements, or loss suffered
by the Trustee in connection with any claim, potential claim, action, suit or
other proceeding brought against the Trustee involving any claim, or in
connection with any claim or demand which in any way arises out of or relates to
this Agreement, the services of the Trustee hereunder, or the Property or any
income earned from investment of the Property, except for expenses and losses
resulting from the Trustee’s gross negligence or willful misconduct. Promptly
after the receipt by the Trustee of notice of demand or claim or the
commencement of any action, suit or proceeding, pursuant to which the Trustee
intends to seek indemnification under this paragraph, it shall notify the
Company in writing of such claim (hereinafter referred to as the “Indemnified
Claim”). The Trustee shall have the right to conduct and manage the defense
against such Indemnified Claim, provided, that the Trustee shall obtain the
consent of the Company with respect to the selection of counsel, which consent
shall not be unreasonably withheld. The Trustee may not agree to settle any
Indemnified Claim without the prior written consent of the Company, which
consent shall not be unreasonably withheld. The Company may participate in such
action with its own counsel;

 

(c) Pay the Trustee an initial acceptance fee, an annual fee and a transaction
processing fee for each disbursement made pursuant to Sections 2(a) and 2(b) as
set forth on Schedule A hereto, which fees shall be subject to modification by
the parties from time to time. It is expressly understood that the Property
shall not be used to pay such fees and further agreed that any fees owed to the
Trustee shall be deducted by the Trustee from the disbursements made to the
Company pursuant to Sections 1(i) solely in connection with the consummation of
a Business Combination, or pursuant to Section 2(b). The Company shall pay the
Trustee the initial acceptance fee and first year’s fee at the consummation of
the IPO and thereafter on the anniversary of the Effective Date;

 

(d) In connection with any vote of the Company’s shareholders regarding a
Business Combination, provide to the Trustee an affidavit or certificate of a
firm regularly engaged in the business of soliciting proxies and/or tabulating
shareholder votes verifying the vote of the Company’s shareholders regarding
such Business Combination; and

 

(e) In the event that the Company directs the Trustee to commence liquidation of
the Trust Account pursuant to Section 1(i), the Company agrees that it will not
direct the Trustee to make any payments that are not specifically authorized by
this Agreement.

 



4

 

 

4. Limitations of Liability. The Trustee shall have no responsibility or
liability to:

 

(a) Take any action with respect to the Property, other than as directed in
paragraphs 1 and 2 hereof and the Trustee shall have no liability to any party
except for liability arising out of its own gross negligence or willful
misconduct;

 

(b) Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;

 

(c) Change the investment of any Property, other than in compliance with
paragraph 1(c);

 

(d) Refund any depreciation in principal of any Property;

 

(e) Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;

 

(f) The other parties hereto or to anyone else for any action taken or omitted
by it, or any action suffered by it to be taken or omitted, in good faith and in
the exercise of its own best judgment, except for its gross negligence or
willful misconduct. The Trustee may rely conclusively and shall be protected in
acting upon any order, notice, demand, certificate, opinion or advice of counsel
(including counsel chosen by the Trustee), statement, instrument, report or
other paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Trustee, in good
faith, to be genuine and to be signed or presented by the proper person or
persons. The Trustee shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement or any of the terms
hereof, unless evidenced by a written instrument delivered to the Trustee signed
by the proper party or parties and, if the duties or rights of the Trustee are
affected, unless it shall give its prior written consent thereto;

 

(g) Verify the correctness of the information set forth in the Registration
Statement or to confirm or assure that any acquisition made by the Company or
any other action taken by it is as contemplated by the Registration Statement;
and

 

(h) File local, state and/or Federal tax returns or information returns with any
taxing authority on behalf of the Trust Account and payee statements with the
Company documenting the taxes, if any, payable by the Company or the Trust
Account, relating to the income earned on the Property.

 



5

 

 

(i) Pay any taxes on behalf of the Trust Account (it being expressly understood
that the Property shall not be used to pay any such taxes and that such taxes,
if any, shall be paid by the Company from funds not held in the Trust Account or
released to it under Section 2(a) hereof).

 

(j) Imply obligations, perform duties, inquire or otherwise be subject to the
provisions of any agreement or document other than this agreement and that which
is expressly set forth herein.

 

(k) Verify calculations, qualify or otherwise approve Company requests for
distributions pursuant to Section 1(i), 2(a) or 2(b) above.

 

5. Trust Account Waiver. The Trustee has no right of set-off or any right,
title, interest or claim of any kind (“Claim”) to, or to any monies in, the
Trust Account, and hereby irrevocably waives any Claim to, or to any monies in,
the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 3(b) or Section 3(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account

 

6. Termination. This Agreement shall terminate as follows:

 

(a) If the Trustee gives written notice to the Company that it desires to resign
under this Agreement, the Company shall use its reasonable efforts to locate a
successor trustee during which time the Trustee shall act in accordance with
this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety days of receipt of the resignation notice from the Trustee, the Trustee
may submit an application to have the Property deposited with any court in the
State of New York or with the United States District Court for the Southern
District of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever; or

 

(b) At such time that the Trustee has completed the liquidation of the Trust
Account in accordance with the provisions of paragraph 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Paragraph 3(b).

 



6

 

 

7. Miscellaneous.

 

(a) The Company and the Trustee each acknowledge that the Trustee will follow
the security procedures set forth below with respect to funds transferred from
the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such information, or of
any change in its authorized personnel. In executing funds transfers, the
Trustee will rely upon all information supplied to it by the Company, including
account names, account numbers and all other identifying information relating to
a beneficiary, beneficiary’s bank or intermediary bank. The Trustee shall not be
liable for any loss, liability or expense resulting from any error in the
information or transmission of the wire.

 

(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, applicable to contracts wholly performed
within the borders of such states and without giving effect to conflicts of law
principles that would result in the application of the substantive laws of
another jurisdiction.  It may be executed in several original or facsimile
counterparts, each one of which shall constitute an original, and together shall
constitute but one instrument. The Company hereby appoints, without power of
revocation, Ellenoff Grossman & Schole LLP, 1345 Avenue of the Americas, New
York, New York 10105 Fax No.: (212) 370-7889 Attn: Stuart Neuhauser, Esq., as
their respective agent to accept and acknowledge on its behalf service of any
and all process which may be served in any arbitration, action, proceeding or
counterclaim in any way relating to or arising out of this Agreement. The
Company further agrees to take any and all action as may be necessary to
maintain such designation and appointment of such agent in full force and effect
for a period of seven years from the date of this Agreement.

 

(c) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Except for Sections
1(i), 1(j), 2(a), 2(b) and 2(c) (which may not be modified, amended or deleted
without the affirmative vote of at least 65% of the then outstanding Ordinary
Shares attending and voting on such amendment at the relevant meeting ; provided
that no such amendment will affect any Public Shareholder who has otherwise
indicated his election to redeem his Ordinary Shares in connection with a
shareholder vote sought to amend this Agreement to extend to the time he would
be entitled to a return of his pro rata amount in the Trust Account), this
Agreement or any provision hereof may only be changed, amended or modified
(other than to correct a typographical error) by a writing signed by each of the
parties hereto; provided, however, that no such change, amendment or
modification may be made without the prior written consent of EBC. As to any
claim, cross-claim or counterclaim in any way relating to this Agreement, each
party waives the right to trial by jury. The Trustee may require from Company
counsel an opinion as to the propriety of any proposed amendment.

 

(d) The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the City of New York, Borough of Manhattan, for
purposes of resolving any disputes hereunder.

 

7

 

 

(e) Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by facsimile transmission:

 

if to the Trustee, to:

 

Continental Stock Transfer

& Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven Nelson and Frank Di Paolo

Fax No.: (212) 509-5150

 

if to the Company, to:

 

DT Asia Investments Limited

Room 1102, 11/F.,

Beautiful Group Tower,

77 Connaught Road Central,

Hong Kong

Attn: Stephen N. Cannon, Chief Executive Officer

Fax No.: (852) 3753-3393

 

in either case with a copy to:

 

EarlyBirdCapital, Inc.

275 Madison Avenue, 27th Floor

New York, New York 10016

Attn: Steven Levine, Chief Executive Officer

Fax No.: (212) 661-4936

 

(f) This Agreement may not be assigned by the Trustee without the prior consent
of the Company.

 

(g) Each of the Trustee and the Company hereby represents that it has the full
right and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance. In the event that the Trustee
has a claim against the Company under this Agreement, the Trustee will pursue
such claim solely against the Company and not against the Property held in the
Trust Account.

 

(h) Each of the Company and the Trustee hereby acknowledge that EBC is a third
party beneficiary of this Agreement.

 

[Signature Page Follows]

 

8

 

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

  CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Trustee         By: /s/ Frank
A. DiPaolo     Name:  Frank A. Di Paolo     Title:  Vice President         DT
ASIA INVESTMENTS LIMITED               By: /s/ Stephen N. Cannon     Name:
Stephen N. Cannon     Title: Chief Executive Officer

 

9

 

 

SCHEDULE A 

 

Fee Item Time and method of payment Amount Initial acceptance fee Initial
closing of IPO by wire transfer $2,000 Annual fee First year, initial closing of
IPO by wire transfer; thereafter on the anniversary of the effective date of the
IPO by wire transfer or check $10,000 Transaction processing fee for
disbursements to Company under Section 2 Deduction by Trustee from accumulated
income following disbursement made to Company under Section 2 $250 Paying Agent
services as required pursuant to section 1(i) Billed to Company upon delivery of
service pursuant to section 1(i)

 

Prevailing rates

 

 

10

 

 

EXHIBIT A

 

[Letterhead of Company]                                              

 

[Insert date]                                              

 

Continental Stock Transfer

     & Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven Nelson and Frank Di Paolo

 

Re: Trust Account No. 530400251 - Termination Letter

 

Gentlemen:

 

Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
DT Asia Investments Limited (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of [•], 2014 (“Trust Agreement”), this is to
advise you that the Company has entered into an agreement (“Business Agreement”)
with __________________ (“Target Business”) to consummate a business combination
with Target Business (“Business Combination”) on or about [insert date]. The
Company shall notify you at least 48 hours in advance of the actual date of the
consummation of the Business Combination (“Consummation Date”). Capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments on __________ and to transfer the
proceeds to the above-referenced account at JP Morgan Chase Bank to the effect
that, on the Consummation Date, all of funds held in the Trust Account will be
immediately available for transfer to the account or accounts that the Company
shall direct on the Consummation Date. It is acknowledged and agreed that while
the funds are on deposit in the trust account awaiting distribution, the Company
will not earn any interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated and (ii)
the Company shall deliver to you (a) [an affidavit] [a certificate] of
__________________, which verifies the vote of the Company’s shareholders in
connection with the Business Combination if a vote is held and (b) joint written
instructions from it and EarlyBirdCapital, Inc. with respect to the transfer of
the funds held in the Trust Account (“Instruction Letter”). You are hereby
directed and authorized to transfer the funds held in the Trust Account
immediately upon your receipt of the counsel's letter and the Instruction
Letter, in accordance with the terms of the Instruction Letter. In the event
that certain deposits held in the Trust Account may not be liquidated by the
Consummation Date without penalty, you will notify the Company of the same and
the Company shall direct you as to whether such funds should remain in the Trust
Account and distributed after the Consummation Date to the Company. Upon the
distribution of all the funds in the Trust Account pursuant to the terms hereof,
the Trust Agreement shall be terminated.

 



11

 

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in the Trust Agreement
on the business day immediately following the Consummation Date as set forth in
the notice.

 

  Very truly yours,       DT ASIA INVESTMENTS LIMITED         By:     Stephen N.
Cannon,
Chief Executive Officer

 

AGREED TO AND

ACKNOWLEDGED BY

 

EARLYBIRDCAPITAL, INC.

 

By:    

 

12

 

 

EXHIBIT B

 

[Letterhead of Company]                                              

 

[Insert date]                                              

Continental Stock Transfer

  & Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven Nelson and Frank Di Paolo

 

Re: Trust Account No. 530400251___ - Termination Letter

 

Gentlemen:

 

Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
DT Asia Investments Limited (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of [•], 2014 (“Trust Agreement”), this is to
advise you that the Company has been unable to effect a Business Combination
with a Target Company within the time frame specified in the Company’s Amended
and Restated Memorandum and Articles of Association, as described in the
Company’s prospectus relating to its IPO. Capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all the Trust Account investments on ______________ and to transfer
the total proceeds to the Trust Checking Account at JP Morgan Chase Bank, NA to
await distribution to the Public Shareholders. The Company has selected
____________, 20__ as the record date for the purpose of determining the Public
Shareholders entitled to receive their share of the liquidation proceeds. It is
acknowledged that no interest will be earned by the Company on the liquidation
proceeds while on deposit in the Trust Checking Account. You agree to be the
Paying Agent of record and in your separate capacity as Paying Agent, to
distribute said funds directly to the Public Shareholders in accordance with the
terms of the Trust Agreement and the Amended and Restated Memorandum and
Articles of Association of the Company. Upon the distribution of all the funds
in the Trust Account, your obligations under the Trust Agreement shall be
terminated.

 

  Very truly yours,       DT ASIA INVESTMENTS LIMITED         By:       Stephen
N. Cannon,
Chief Executive Officer

  

cc: EarlyBirdCapital, Inc.

 

13

 

 

EXHIBIT C

 

[Letterhead of Company]                                              

[Insert date]                                              

 

Continental Stock Transfer

  & Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven Nelson and Frank Di Paolo

 

Re: Trust Account No. 530400251 - Extension Letter

 

Gentlemen:

 

Pursuant to Section 1(j) of the Investment Management Trust Agreement between DT
Asia Investments Limited (“Company”) and Continental Stock Transfer & Trust
Company, dated as of [ ], 2014 (“Trust Agreement”), this is to advise you that
the Company is extending the time available in order to consummate a Business
Combination by an additional three (3) months, from _______ to _________ (the
“Extension”).

 

This Extension Letter shall serve as the notice required with respect to
Extension prior to the Applicable Deadline. Capitalized words used herein and
not otherwise defined shall have the meanings ascribed to them in the Trust
Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
deposit $[ ] which will be wired to you into the Trust Account investments upon
receipt.

 

This is the [first][second] of up to two Extension Letters permitted under the
Trust Agreement.

 

  Very truly yours,       DT ASIA INVESTMENTS LIMITED         By:       Stephen
N. Cannon,
Chief Executive Officer

 

cc: EarlyBirdCapital, Inc.

 

14

 

 

EXHIBIT D

  

[Letterhead of Company]                                              

 

[Insert date]                                              

 

Continental Stock Transfer

  & Trust Company

17 Battery Place

New York, New York 10004

Attn: Cynthia Jordan and Sally Williams

 

Re: Trust Account No. _530400251___

 

Gentlemen:

 

Pursuant to paragraph 2(a) of the Investment Management Trust Agreement between
DT Asia Investments Limited (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of [•] (“Trust Agreement”), the Company hereby
requests that you deliver to the Company $_______ of the interest income earned
on the Property as of the date hereof. The Company needs such funds to pay for
its tax obligations. In accordance with the terms of the Trust Agreement, you
are hereby directed and authorized to transfer (via wire transfer) such funds
promptly upon your receipt of this letter to the Company’s operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

  DT ASIA INVESTMENTS LIMITED         By:       Stephen N. Cannon,
Chief Executive Officer



 

cc: EarlyBirdCapital, Inc.

 

15

 

 

EXHIBIT E 

 

[Letterhead of Company]                                              

 

[Insert date]                                              

 

Continental Stock Transfer

  & Trust Company

17 Battery Place

New York, New York 10004

Attn: Cynthia Jordan and Sally Williams

 

Re: Trust Account No. _ 530400251_______

 

Gentlemen:

 

Pursuant to paragraph 2(b) of the Investment Management Trust Agreement between
DT Asia Investments Limited (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of [•], 2014 (“Trust Agreement”), the Company
hereby requests that you deliver to the Company $_______ of the interest income
earned on the Property as of the date hereof. The Company needs such funds to
cover its expenses relating to investigating and selecting a target business and
other working capital requirements. In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

  Very truly yours,       DT ASIA INVESTMENTS LIMITED         By:       Stephen
N. Cannon,
Chief Executive Officer

  

cc: EarlyBirdCapital, Inc.

 

 

16



 

